             Case 5:17-cv-00575-D Document 86 Filed 02/27/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


VANCE DOTSON,                               )
                                            )
                Plaintiff,                  )
                                            )
Vs.                                         )   Case No. 5:17-cv-00575-D
                                            )
ENERGY FUTURE HOLDINGS                      )
CORP. d/b/a TXU ENERGY,                     )
EXPERIAN INFORMATION                        )
SOLUTIONS, INC., ET AL.                     )
                                            )
                Defendants.                 )

          EXPERIAN INFORMATION SOLUTIONS, INC.’S MOTION TO STAY
          CERTAIN SCHEDULING ORDER DEADLINES AND REQUEST FOR
                        EXPEDITED CONSIDERATION

 I.       Relief Requested

          Defendant Experian Information Solutions, Inc. (“Experian”) respectfully moves

to stay the following deadlines, numbered 8 through 16 in the Court’s Scheduling Order

(Dkt. No. 43):

       8 – Trial Docket, currently scheduled for May 14, 2019
       9 – Designations of deposition testimony, currently due on March 14, 2019
       10 – Motions in Limine, currently due on March 14, 2019
       11 – Requested voir dire, currently due on March 14, 2019
       12 – Trial briefs, currently due on March 14, 2019
       13 – Requested jury instructions, currently due on March 14, 2019
       14 – Proposed findings and conclusions of law, currently due on March 14, 2019
       15 – Objections or responses to the trial submissions (filed within 14 days after
        trial submission)
       16 – Final Pretrial Report, currently due on March 14, 2019
           Case 5:17-cv-00575-D Document 86 Filed 02/27/19 Page 2 of 4



       The Scheduling Order states that, “[t]he parties may also move to stay unexpired

scheduling order deadlines pending the Court’s ruling on dispositive motions.” Dkt. No.

43 at ¶ 7. Experian filed its Motion for Summary Judgment on February 8, 2019. See

Dkt. No. 75. As contemplated by the Scheduling Order, a stay of the above referenced

deadlines would result in increased efficiency for and preserve the resources of the Court

and the parties.

II.    Conference with Plaintiff and Request for Shortening of Response Time and
       for Expedited Consideration

       Pursuant to LCvR7.1(k), counsel for Experian hereby certifies that he conferred

with Plaintiff in an attempt to reach an agreement regarding the requested stay of the

deadlines identified above. Despite Plaintiff’s prior motion to extend all deadlines, he

will not agree to join this motion to extend the above unexpired deadlines. In light of the

upcoming pretrial deadlines on March 14, 2019, and in order to preserve the resources of

the parties, Experian respectfully requests that the Court order Plaintiff to file any

response to this motion by March 7, 2019 and further respectfully requests that the Court

rule on this motion prior to March 14, 2019. See W.D. Okla. Local Rule 7.1(g) (“The

court may shorten or lengthen the time in which to respond.”). Counsel for Experian

hereby certifies that he conferred with Plaintiff concerning the request that the time for

his response be shortened and Plaintiff failed to respond.1




       1
         Experian is submitting separate orders relating to its request to shorten the time
for Plaintiff’s response and for its motion to stay the above-described deadlines.


                                            -2-
          Case 5:17-cv-00575-D Document 86 Filed 02/27/19 Page 3 of 4



       For the reasons stated above, Experian respectfully requests that this Court stay

the deadlines numbered 8-16 in the Court’s Scheduling Order and further requests that

the Court expedite its consideration of its motion as set forth above.

       Dated February 27, 2019.



                                          s/Jimmy K. Goodman
                                          Jimmy K. Goodman, OBA #3451
                                          Crowe & Dunlevy
                                          324 N. Robinson Ave., Ste. 100
                                          Oklahoma City, OK 73102
                                          Telephone: (405) 235-7700
                                          goodmanj@crowedunlevy.com


                                          William R. Taylor
                                          Admitted Pro Hac Vice
                                          JONES DAY
                                          717 Texas Street, Ste. 3300
                                          Houston, TX 77002-7212
                                          Telephone: (832) 239-3939
                                          wrtaylor@jonesday.com




                                            -3-
          Case 5:17-cv-00575-D Document 86 Filed 02/27/19 Page 4 of 4



                                 Certificate of Service

       I hereby certify that on this 27th day of February, 2019, I filed the foregoing
document with the Court through the Court’s CM/ECF system. I further certify that I
served a true and correct copy of the foregoing document on Plaintiff by U.S. Mail at the
following addresses:

Vance Dotson
1415 N.W. 43rd St.
Oklahoma City, OK 73118

Vance Dotson
1709 Albany Ave
Oklahoma City, OK 73111
Pro se



                                                Jimmy K. Goodman______________
                                                Jimmy K. Goodman




                                          -4-
